Citation Nr: 0619148	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  02-07 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1993, for the grant of a 100 percent evaluation for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and CF


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1981.  
There is an indication that she had prior service from August 
1975 to May 1978, which is not verified.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  A Hearing Officer determined that 
there had been clear and unmistakable error in a February 
1982 rating decision, which had denied service connection for 
a psychiatric disorder, and granted an earlier effective date 
for the award of service connection for post-traumatic stress 
disorder as of May 26, 1981.  The Hearing Officer assigned a 
30 percent evaluation from May 26, 1981, to September 30, 
1993, and assigned a 100 percent evaluation as of October 1, 
1993.  The veteran contends that the 100 percent evaluation 
should go back to May 26, 1981.

In February 2004, the veteran, her spouse, and a friend 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.

In September 2004, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 


FINDING OF FACT

Prior to October 1, 1993, the facts did not establish that 
the service-connected post-traumatic stress disorder met the 
criteria for a 100 percent evaluation.  



CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 
1993, for the award of a 100 percent evaluation for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400, 4.132, 
Diagnostic Code 9411 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.

By letter dated in November 2004, VA advised the veteran of 
the essential elements of the VCAA.  VA informed the veteran 
that it would make reasonable efforts to help her get the 
evidence necessary to substantiate her claim for an earlier 
effective date, but that she must provide enough information 
so that VA could request any relevant records.  It told her 
that it was responsible for obtaining any evidence held by a 
government agency.  VA also informed the veteran to submit 
any evidence in her possession that pertained to the claim.  

With respect to informing the veteran of the evidence 
necessary to substantiate the claim, VA provided the veteran 
with the statute that addresses how effective dates are 
assigned.  While this is not a model of clarity, the Board 
finds that the veteran has not been prejudiced by such, as it 
is clear that she has actual knowledge of what is necessary 
to establish an earlier effective date for a 100 percent 
evaluation.  For example, following the grant of service 
connection for post-traumatic stress disorder, the veteran 
alleged that clear and unmistakable error had occurred in the 
1982 rating decision, which had denied service connection for 
a psychiatric disorder.  In finding that there was clear and 
unmistakable error, the Hearing Officer granted an earlier 
effective date for the 100 percent evaluation (from January 
1, 1995, to October 1, 1993).  The veteran is currently 
arguing that she met the criteria for a 100 percent 
evaluation for post-traumatic stress disorder prior to 
October 1, 1993.  This is the type of evidence necessary to 
establish an earlier effective date for a 100 percent 
evaluation for post-traumatic stress disorder.  Hence, any 
error on the part of VA in failing to inform the veteran of 
the evidence necessary to substantiate the claim is harmless.  
Therefore, the November 2004 letter therefore provided the 
notice of all four elements that were discussed above.

In this case, the VCAA letter was issued after the 
determination that assigned the effective date of October 1, 
1993, for the award of service connection for post-traumatic 
stress disorder.  However, any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The veteran 
has had an opportunity to respond to the November 2004 VCAA 
letter, supplement the record, and participate in the 
adjudicatory process after the notice was given.  In February 
2005, she completed a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, to assist VA with 
obtaining private medical records pertaining to a 
hospitalization in 1992 and provided additional argument at 
that time.  The case was then readjudicated by the RO in 
October 2005, when it issued supplemental statements of the 
case.  For these reasons, the veteran has not been prejudiced 
by the timing of a fully-compliant VCAA letter.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  A 
letter addressing these elements has not been sent to the 
veteran; however, the veteran has not been prejudiced by 
such.  Specifically, she meets "veteran status," she is 
currently service connected for post-traumatic stress 
disorder, she is aware of the evidence necessary to establish 
a 100 percent evaluation for post-traumatic stress disorder, 
and understands how effective dates are assigned (as 
explained above).  See Bernard, 4 Vet. App. 384.  Thus, any 
error in the failure to issue a letter addressing these 
elements is harmless because she either already meets these 
elements or is aware of what it would take to meet these 
elements.  

VA has obtained VA medical records.  VA attempted to obtain 
private medical records identified by the veteran, which 
records were requested in February 2005.  These are the only 
records the veteran has identified as not being part of the 
record (she has admitted to not having received treatment for 
the psychiatric disorder from 1981 to 1993, see transcript 
from February 2004 Board hearing, pages 10-11).  The veteran 
had indicated in the VA Form 21-4142, Authorization and 
Consent to Release Information to VA, which allowed VA to 
seek to obtain these records, that she had attempted to 
obtain the private records herself and had been unsuccessful.  
In February 2005, the private facility responded stating that 
they did not have the records.  VA informed the veteran of 
the inability to obtain the records in the October 2005 
supplemental statement of the case.  Finally, VA did not 
provide the veteran with an examination or obtain an opinion 
in connection with her claim for an earlier effective date, 
as it was not a requirement.  38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, in this case, the effective date is 
determined based upon evidence already in the claims file.  
Additionally, a claim for an earlier effective date does not 
meet the statutory requirements for entitlement to a VA 
examination or medical opinion.  See 38 U.S.C.A. 
§ 5103A(d)(2)(A) - (C).  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


II.  Earlier Effective Date

As noted above, the veteran argues that she warrants an 
effective date of March 26, 1981, for the award of a 
100 percent evaluation for post-traumatic stress disorder.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  The effective date of an award 
based on a claim for increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a); 
see 38 C.F.R. 3.400.  An effective date for a claim for 
increase may be granted prior to the date of claim if it is 
factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2) (2005); 
see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

From 1981 to 1993, the criteria for a 100 percent evaluation 
for post-traumatic stress disorder did not change 
substantively (the spelling of "phantasy" was changed in 
1988 to "fantasy," which was the only change made in 1988).  
Thus, there need not be a determination as to whether one 
criteria is more favorable than another.  See VAOPGCPREC 3-
2000 (April 2003) (addressing consideration of criteria when 
there has been a change in the applicable regulation).  Prior 
to 1988, post-traumatic stress disorder was not one of the 
psychiatric disorders listed in the Diagnostic Code; however, 
that has no impact on the veteran's claim, as the criteria 
was the same for all psychoneurotic disorders.  The criteria 
for the 100 percent evaluation were as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).  In Johnson 
v. Brown, 7 Vet. App. 95, 99 (1994), the Court stated that if 
the claimant's symptoms of post-traumatic stress disorder met 
one of these three criteria, then a 100 percent rating was 
required.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted above, there is minimal evidence in the claims file 
pertaining to the veteran's psychiatric disorder between 1981 
to 1993.  Nevertheless, the Board must evaluate the evidence 
that is of record to determine whether the facts establish 
that the veteran's post-traumatic stress disorder met the 
criteria for a 100 percent evaluation prior to October 1, 
1993.  After having carefully reviewed the evidence of 
record, the Board finds that the preponderance of the 
evidence is against entitlement to an effective date earlier 
than October 1, 1993, for the award of a 100 percent 
evaluation for post-traumatic stress disorder.  

The evidence, as a whole, does not establish that the veteran 
met the criteria for the 100 percent evaluation.  For 
example, at the time the veteran was discharged from service, 
the examiner found her to be psychiatrically normal.  She 
reported a history of depression or excessive worry and 
nervous trouble of any sort.  She had been seen in June 1979, 
when she had what was described as an acute depressive 
reaction, which was noted to be moderate.  By the time she 
was discharged from the hospital, the examiner found that 
there were "minimal residuals."  In the September 1981 VA 
examination report, the veteran reported she did not 
"socialize much because of the feeling that people" would 
discuss her military service, which would make her extremely 
angry.  Such does not mean that the veteran did not socialize 
at all to the point that she was virtually isolated in the 
community.  The veteran was living with her mother at that 
time, and subsequently got married in 1984.  When 
hospitalized in June 1984 for foot surgery, it was noted that 
the veteran reported problems in her marriage and having 
recent emotional depression due to the death of a family 
member.  Other than that, she denied "any current 
problems."  There is no other evidence during this period 
that showed the types of relationships the veteran had with 
others, and the Board finds the evidence is insufficient to 
find that the veteran's post-traumatic stress disorder caused 
her to be virtually isolated in the community.  

The veteran reported being unemployed when she was evaluated 
psychiatrically in September 1981 and again when hospitalized 
following a car accident in May 1983; however, neither the 
veteran nor the examiner to whom she reported this attributed 
her unemployment to a psychiatric disorder or symptoms.  In 
fact, the veteran made allegations of having a difficult time 
working due to other service-connected disabilities.  For 
example, in a June 1984 letter to VA, the veteran listed her 
service-connected disabilities associated with her feet, eye, 
and colon and argued that she warranted higher evaluations 
for each of these disabilities.  She pointed out that she had 
a "perfect record" in reporting for numerous medical 
appointments associated with these disabilities and that as a 
result, she could not keep a full-time job.  At no time did 
the attribute the inability to work full time to her 
psychiatric symptoms (although she noted that she had a 
psychiatric disorder that had started in service).  A May 
1984 VA treatment record shows that the veteran reported she 
was a computer operator.  A May 1991 letter from veteran 
shows that she stated she was a legal secretary by trade and 
could not work in a legal firm because of her irritable bowel 
syndrome.  The Board finds that the preponderance of the 
evidence prior to October 1993 is against a finding that she 
was demonstrably unable to obtain and retain employment due 
to the service-connected psychiatric disorder.  

At the time of the September 1981 VA examination, the 
examiner stated the veteran was oriented in all spheres, and 
there was no evidence of any intellectual impairment.  Memory 
was intact for recent and remote events.  Attention span, 
comprehension, and fund of knowledge were adequate.  The 
examiner stated the veteran was able to verbalize in a 
coherent and relevant tone of voice.  He added that "[a]t no 
time did she express any bizarre or inappropriate 
ideations."  He also described her as "competent."  
Additionally, during this time frame, the veteran was writing 
letters seeking increased benefits.  She articulated clearly 
why she felt she warranted higher evaluations than VA had 
assigned to her disabilities.  See letters from the veteran 
dated May 23, 1984, and May 2, 1991.  At the time she was 
hospitalized in June 1984 for surgery associated with her 
feet, the examiner noted the veteran was able to report her 
medical history.  The evidence prior to October 1993 
essentially refutes a finding that the veteran's symptoms 
bordered on gross repudiation of reality or a profound 
retreat from mature behavior.  No medical professional made 
findings that resemble this level of symptomatology.  For 
these reasons, the Board finds that the veteran did not meet 
the criteria for a 100 percent evaluation between June 1981 
and October 1993.

The Board is aware that the veteran has asserted that her 
symptoms prior to October 1, 1993, were as severe as they 
were once the 100 percent evaluation was granted.  However, 
the records recorded contemporaneously with that time period, 
to include the service medical records, do not support her 
assertion that her symptomatology was 100 percent disabling.  
She testified to the undersigned that she could not work 
during that time period and when she tried to work, she would 
be fired.  Again, the records created contemporaneously show 
that the veteran attributed her inability to work during that 
time period to other service-connected disabilities and not 
her psychiatric disorder.  In 1991, she made an explicit 
statement that she was unable to work due to irritable bowel 
syndrome.  The Board accords more probative value to records 
created at the time of the described symptoms than statements 
made 13 years later in connection with a claim for monetary 
benefits.  The veteran's current husband and friend, CF, did 
not know the veteran during the time period in question, and 
thus cannot accurately report the veteran's symptoms during 
that time period.

The veteran has stated that she attempted suicide in 1992 due 
to her service-connected psychiatric disorder.  As noted 
above, VA attempted to obtain those records without success.  
The veteran has not provided a date certain as to when this 
hospitalization or emergency room visit took place.  
Regardless, even if she provided a specific date, there is no 
objective evidence showing what the cause of the suicide 
attempt was or why she was seen at the private facility.  The 
law requires VA to base its determination of an effective 
date upon facts found in the record.  Without facts 
supporting the 1992 treatment, the Board finds no basis to 
assign an effective date earlier than October 1, 1993.

The veteran had a hearing before a Hearing Officer in 
September 2000.  At that time, the 100 percent evaluation had 
been granted as of January 1, 1995.  The veteran has alleged 
that the Hearing Officer told her that he would grant her at 
least three years of back pay at the 100 percent rate and 
perhaps as early as 1981.  Her husband provided a statement 
corroborating such fact in April 2001.  At the February 2004 
hearing, the veteran, her husband, and CF (all of whom were 
present at the September 2000 hearing) testified that the 
Hearing Officer instead stated at the hearing he would grant 
her the 100 percent evaluation as of 1981.  Whether such 
statements were made by the Hearing Officer does not change 
the decision in this case.  The Hearing Officer issued a 
written decision in January 2001, wherein he chose an 
effective date of October 1, 1993, for the assignment of the 
100 percent evaluation.  

In this case, the date of claim (June 1981) is prior to the 
date entitlement arose (October 1993).  The statute says the 
effective date for a claim for increase will be based upon 
the facts found but will not be earlier than the date of 
claim.  See 38 U.S.C.A. § 5110(a).  The regulation states 
that the effective date in a claim for increase will be date 
of claim or date entitlement arose, "whichever is later."  
See 38 C.F.R. § 3.400.  Here, the facts establish that the 
date entitlement arose is later than the date of claim, and 
thus is the controlling effective date under the factual 
circumstances of this case.  Id.  

In the January 2006 informal hearing presentation, the 
veteran asserted that the RO had not considered the 
provisions of 38 U.S.C.A. § 5110(b)(2) in determining the 
effective date of the 100 percent evaluation.  That part of 
the regulation would not apply as the date of claim in this 
case is the day following the veteran's discharge from 
service.  See 38 U.S.C.A. § 5110(b)(1) (West 2002).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against an 
effective date earlier than October 1, 1993, for the award of 
a 100 percent evaluation for post-traumatic stress disorder.  
The benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 51.


ORDER

An effective date earlier than October 1, 1993, for the award 
of a 100 percent evaluation for post-traumatic stress 
disorder is denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


